Name: Council Regulation (EEC) No 1053/90 of 25 April 1990 amending Regulation (EEC) No 3164/76 concerning access to the market in the international carriage of goods by road
 Type: Regulation
 Subject Matter: land transport;  transport policy
 Date Published: nan

 28 . 4. 90 Official Journal of the European Communities No L 108/5 COUNCIL REGULATION (EEC) No 1053/90 of 25 April 1990 amending Regulation (EEC) No 3164/76 concerning access to the market in the international carriage of goods by road prejudice to the method to be applied in subsequent years ; Whereas, with a view to the abolition of checks at the Community's internal frontiers, the requirement for the customs to stamp the transport record sheet should be abolished ; whereas, consequently certain technical amendments are needed to Regulation (EEC) No 3164/76, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3164/76 is hereby amended as follows : 1 . Article 3 ( 1 ) and (2) shall be replaced by the following : * 1 . For 1990, the total number of Community authorizations allocated to the Member States as a whole in the context of the Community quota shall be 33 635. The number of Community authorizations allocated to each of the Member States shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas under Article 3 (3) of Regulation (EEC) No 3164/76 (3), as last amended by Regulation (EEC) No 1841 /88 (4), the Council is required to take a decision on the increase, from 1990, in the Community quota for the carriage of goods by road between Member States and on the measures to be taken in the event of a crisis ; Whereas Article 4a of Regulation (EEC) No 3164/76 provides for abolition of all quotas, including the Community quota, from 1 January 1993 ; Whereas at its meeting on 30 June 1986, the Council adopted conclusions requiring the Community quota to be increased by 40 % each year starting in 1987 and continuing until the implementation in 1993 of an intra- Community road haulage market free of all quantitative restrictions ; Whereas pursuant to those conclusions the Community quota was indeed increased by 40 % in 1987, 1988 and 1989 ; Whereas to ensure that the changeover to the new system applicable from 1993 is as smooth as possible and does not disturb the market, and to achieve freedom to provide road haulage services between Member States, the Community quota should be increased by 40 % in 1990 ; Whereas increases in the Community quota for 1991 and 1992 should be adopted parallel with provisions on the measures to be taken in the event of a crisis ; Whereas, as in 1989, the number of authorizations resul ­ ting from the increase in the Community quota should be allocated to the Member States on a linear basis, without Belgium 2 918, Denmark 2 831 , Germany 4 654, Greece 1 291 , Spain 3 026, France 3 957, Ireland 1316, Italy 3 964, Luxembourg 1 360, Netherlands 4 125, Portugal 1 713, United Kingdom 2 480. A Member State may request, for 1990, the conversion into short-term Community authorizations, according to the procedures provided for in Article 3a (3) and (4), of a maximum of 20 % of the additional number of Community authorizations resulting from paragraph 1 of this Article at the rate of eight short ­ term authorizations for each of the abovementioned additional authorizations.' 2. In Annexes II and Ila : (a) the following shall be deleted :  point 7 on page (b),  the last sentence on page (c),  the footnote appearing under 'NB' on page (d), and  the text on page (e) ; (') OJ No C 96, 17. 4. 1990. (2) Opinion delivered on 28 February 1990 (not yet published in the Official Journal). (3) OJ No L 357, 29 . 12. 1976, p. 1 . (j OJ No L 163, 30 . 6 . 1988, p. 1 . No L 108/6 Official Journal of the European Communities 28 . 4 . 90 (b) the following sentence shall be added to point 3 on page (b): 'Such controls shall not be performed as frontier controls but solely as part of the normal control procedures applied in a non-discriminatory fashion throughout the territory of a Member State.' Article 2 This Regulation shall enter into force on 1 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States, Done at Brussels, 25 April 1990. For the Council The President M. O'KENNEDY